Citation Nr: 0127008	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  00-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The appellant had active duty from April 1961 to February 
1962, and from July 1964 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 2000 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in Los Angeles, California 
(hereinafter "RO"), which determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a mental disorder.

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1993, the RO 
denied a claim for service connection for a psychiatric 
condition.  

2.  The evidence received since the RO's April 1993 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's April 1993 decision became final.  38 U.S.C.A. 
§ 7105(c).  

2.  New and material evidence has been received since the 
RO's April 1993 decision denying the veteran's claim for 
service connection for a psychiatric condition; the claim for 
service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder) (PTSD) is 
reopened.  38 U.S.C.A. § 5108 (West 1991); see also 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1993, the RO denied a claim for service connection 
for a psychiatric condition.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c).  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  

The veteran subsequently filed to reopen his claim.  In May 
2000, the RO determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for "a mental disorder."  The veteran 
has appealed.  The Board parenthetically notes that the 
submitted medical evidence includes recent diagnoses of PTSD.  
However, the RO denied a claim for service connection for 
PTSD in August 1995, and although the veteran subsequently 
filed to reopen his PTSD claim, he withdrew the claim in 
February 2000.  Therefore, the issue on appeal does not 
include a claim for PTSD, and the issue has been 
characterized as stated on the cover page of this decision.   

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.    

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's April 
1993 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998 ).

The evidence of record at the time of the RO's April 1993 
decision included service medical records which showed that 
in June 1961, the veteran was evaluated for feinting spells.  
However, his electroencephalogram (EEG) was normal, and there 
was no diagnosis.  In October 1966, the veteran sought 
psychiatric counseling with regard to "giving up his 
stripes," claiming that he was "unable to handle all the 
paperwork in spite of CO (commanding officer) stating he's 
doing a good job."  In February 1968, he sought treatment 
for "problems with nerves precipitated by old problem with 
communication."  The impression was reading-writing block, 
possibly physical or mental, with secondary anxiety.  A 
November 1971 record showed a reported history of a 
concussion in seventh grade, with impaired reading and 
writing abilities.  The impression was no organic disease.  
The veteran's separation examination report, dated in March 
1972, shows that his psyche was clinically evaluated as 
normal.  

A report from Las Encinas Hospital, dated in July 1986, 
showed treatment for what was diagnosed as major depression, 
and that the veteran denied a past history of psychiatric 
hospitalization.  VA hospital and outpatient treatment 
reports, dated between 1990 and 1992, showed that in December 
1990, the veteran attended an initial appointment for 
psychiatric screening.  The examiner noted possible diagnoses 
of PTSD, intermittent explosive disorder and adjustment 
disorder with depressed mood.  There was also a notation of 
rule out personality disorder.  It does not appear that the 
recommended follow-up psychiatric screening ever took place.  
Reports showed that in July 1992, the veteran was treated for 
complaints of depression.  The assessments were "alteration 
in thought process" and dysthymia.  One of the reports 
indicates that the veteran was receiving psychiatric 
treatment, and was on medication for control of his symptoms.    

Based on this evidence, the RO denied the claim in April 
1993, after determining that a psychiatric condition was not 
shown during service.  At the time of the RO's decision, 
there was no medical evidence showing that the veteran had a 
psychiatric condition related to his service.

Evidence received since the RO's April 1993 denial of the 
claim includes two progress notes from a VA physician, James 
N. Nelson, M.D., dated in August 2000 and July 2001, 
respectively.  In the August 2000 note, Dr. Nelson states 
that the veteran was seen by psychiatrists during service on 
two occasions: once for feinting spells and once to 
voluntarily be reduced in rate to avoid paperwork and 
associated job responsibilities which the veteran did not 
want to handle.  Dr. Nelson states, "We feel he has been 
clinically depressed with low self-esteem because of the 
reading and writing handicap as well as his increased 
sensitivity to stress.  This is a continuation of his 
treatment on active duty in the army in 1963 and 1967."  In 
the July 2001 note, Dr. Nelson notes that he had reviewed the 
veteran's records, and states that the veteran had 
"minimal" contact with psychiatry during service.  Dr. 
Nelson further notes that the veteran had evaluation for 
feinting spells in 1961, with a normal EEG, and psychiatric 
treatment in October 1966 with complaints of feeling 
overwhelmed by paperwork.  Other evidence includes VA 
outpatient treatment and hospital reports, dated between 1999 
and 2001.  These reports show that the veteran was treated 
for a number of physical conditions, and contain ancillary 
diagnoses that include PTSD, "prolonged post-traumatic 
stress" and depression.  Some of the notations indicate that 
the veteran's PTSD is the result of combat in Vietnam, as 
well as an on-the-job injury at work.  See e.g., March 2001 
reports.  Other diagnoses of PTSD and depression are "by 
history" only.  

Dr. Nelson's progress notes were not of record at the time of 
the RO's April 1993 decision, are not cumulative, and are 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that material evidence has been received to 
reopen the claim for service connection for a low back 
condition.  Specifically, Dr. Nelson's August 2000 progress 
note is competent medical evidence suggesting that the 
veteran currently has a mental disorder that is related to 
his service.  This evidence therefore pertains to the 
evidentiary defect which was the basis for the RO's April 
1993 decision.  The Board therefore finds that the submitted 
evidence bears directly and substantially upon the issue at 
hand, that this evidence is probative of the issue at hand, 
and is material.  See e.g., Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) is reopened; the appeal is granted 
to this extent only and is subject to the following 
development.  


REMAND

The Board has determined that a remand is required.  A review 
of the evidence shows that the veteran was not diagnosed with 
a psychiatric disorder during service, and that the earliest 
medical evidence of a diagnosed psychiatric disorder is found 
in the July 1986 Las Encinas Hospital report.  The first 
post-service medical evidence of a mental disorder therefore 
comes approximately 13 years after separation from service.  
In addition, although Dr. Nelson's August 2000 progress 
report has been deemed sufficient to reopen the claim, the 
opinion in this report suffers from a number of defects.  
Specifically, this report does not appear to have been based 
on a review of the claims file, or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  In addition, 
Dr. Nelson's conclusion is not repeated in his July 2001 
progress note, (which apparently was based on a records 
review) and his conclusion appears to conflict with his 
progress notes, dated in November and December of 1999, to 
the extent that they contain diagnoses of PTSD.  The Board 
further notes that VA outpatient and hospital reports, dated 
between 1999 and 2001, contain many diagnoses of PTSD, some 
of which attribute the veteran's PTSD to participation in 
combat in Vietnam and/or an on-the-job injury at work (in 
January 1985) (the Board notes that the RO denied a claim for 
service connection for PTSD in August 1995, after it 
determined that his claims of participation in combat in 
Korea and Vietnam were not supported by the record, and that 
although the veteran subsequently filed to reopen his PTSD 
claim, he withdrew the claim in February 2000).  In summary, 
Dr. Nelson's August 2000 opinion lacks indicia of 
reliability, there are conflicting psychiatric diagnoses, and 
there is no other medical evidence showing that the veteran 
has an acquired psychiatric disorder (other than PTSD) due to 
his service.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  This duty may include providing a claimant with a 
medical examination and/or a medical opinion.  See 38 U.S.C. 
§ 5103A(d) (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  In this case, the claims file contains 
conflicting diagnoses, the veteran has not been afforded a 
psychiatric examination, and an opinion has not been obtained 
as to whether or not he has an acquired psychiatric disorder 
as a result of his service.  On remand, the veteran should be 
scheduled for a psychiatric examination, to include an 
etiological opinion with regard to any diagnosed acquired 
psychiatric disorder.  

Based on the foregoing, the Board has determined that 
additional assistance is required and this case is REMANDED 
to the RO for the following action: 

1.   The RO should request that the 
veteran identify all VA and non-VA 
psychiatric treatment he has received 
since June 2001 (i.e., the most recent 
evidence of record).  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of all such 
medical records which are not currently 
in the claims folder.  Copies of all 
records obtained should be associated 
with the claims folder.



2.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature and etiology of any 
acquired psychiatric disorder found to be 
present.  The examiner should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
acquired psychiatric disorder was present 
during his service.  All indicated 
studies are to be conducted.  The entire 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  All clinical findings and 
opinions should be set forth in a 
detailed report.   

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



